









AMENDMENT TO EMPLOYMENT AGREEMENT


AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of November 3, 2016
between Validus America, Inc., a Delaware corporation (the “Company”), and
Jonathan P. Ritz (the “Executive”).


WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of September 1, 2010 as amended on October 1, 2010 and March 12, 2015
(the “Agreement”);


WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Executive hereby agree as follows:


1.
The preamble to the Agreement is amended to change the definition of the
“Company” to Validus Services, Inc., a Delaware corporation.



2.
Section 3.01 is amended to read in its entirety as follows:



Position and Duties. Effective on the Start Date, the Executive shall serve as
Chief Executive Officer of Validus Specialty Underwriters, render such services
to the Company and its Affiliates which are consistent with Executive’s position
and have such responsibilities, powers and duties as may from time to time be
prescribed by the senior executives of the Company; provided that such
responsibilities, powers and duties are substantially consistent with those
customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required by the conduct of the business of the
Company or its Affiliates. During the Employment Period, the Executive shall
devote substantially all of his working time and efforts to the business and
affairs of the Company and its Affiliates. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any other person not related to the business of the Company or its
Affiliates, whether for compensation or otherwise, without prior written consent
of the Company.


3.
Section 3.02 is amended to read in its entirety as follows:



Work Location. While employed by the Company hereunder, the Executive shall
perform his duties (when not traveling or engaged elsewhere in the performance
of his duties) at the offices of the Company in New York City or at such other
place as the Company may in its discretion from time to time direct. The
Executive shall travel to such places outside of New York City on the business
of the Company in such manner and on such occasions as the Company may from time
to time reasonably require.







--------------------------------------------------------------------------------





4.
Section 4.01 is amended to read in its entirety as follows:



Base Salary. During the Employment Period, the Executive’s base salary will be
$550,000.00 per annum (the “Base Salary”). The Base Salary will be payable
semi-monthly in (24) twenty-four equal instalments on the 15th and 30th of the
month. If applicable, deductions may be made from this gross amount as is paid
in accordance with our regular payroll procedures and subject to deductions from
taxes and other withholdings as required by law. Annually during the Employment
Period the Company shall review with the Executive his job performance and
compensation, and if deemed appropriate by the Board of Directors of the Company
or its delegate, in its discretion, the Executive’s Base Salary may be
increased.


5.
Section 4.02 is amended to read in its entirety as follows:



Bonuses. In addition to the Base Salary, the Executive shall be eligible to
participate in an annual bonus plan on terms set forth from time to time by the
Board of Directors of the Company; provided, however, that the Executive’s
target annual bonus will be 150% of his Base Salary.


6.
Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.



7.
This Amendment may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all of
which counterparts taken together will constitute one and the same agreement.
















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
VALIDUS AMERICA, INC.
By:    /s/ Robert Kuzloski
Printed Name: Robert Kuzloski
Title: Director


VALIDUS SERVICES, INC.
By:    /s/ Robert Kuzloski
Printed Name: Robert Kuzloski
Title: Director


By:    /s/ Jonathan P. Ritz
Printed Name: Jonathan P. Ritz











